Title: To Thomas Jefferson from Levi Lincoln, 6 July 1802
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir
            Washington July 6—1802
          
          I have the honor to enclose a letter which I recd some time since respecting the continuence of Mr Smith as a marshal of the district of Pennsylvania—
          In looking into the act, to amend the judicial system, which passed the last Session, and compareing it with those, with which it connects, I do not find the reappointment of the marshals, which you mean to continue, absolutely, necessary; but as there must be some act of the executive expressive of its continuing the officer, a reappointment may be the best mode of doing it, with a notification to the discontinued one of it, and of his discontinuence. This mode, of reappointment appears to me, the most eligible one, as it will be less likely to admit of any mistake, respecting the taking of new bonds, which appear to me to be indispensable—The existing bonds of a continued Marshal, altho they may bind him under the operation of law, it being his own act, to extend his jurisdiction, & of course his responsibility & hazard; Yet, I conceive, they cannot bind his sureties, to indemnify for any injuries, which may result from the increased Jurisdiction, which the law has given to their principals. The power of the legeslature not extending to such a retrospective effect—
          I am Sir most respectfully your obedt Sert
          
            Levi Lincoln
          
        